          Case 4:20-cv-00850-KGB Document 5 Filed 01/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

STEVEN R. HASTINGS                                                                  PLAINTIFF
ADC #171672

v.                                Case No. 4:20-cv-00850-KGB

AARON R. BRASEL, et al.                                                            DEFENDANTS

                                              ORDER

       Plaintiff Steven R. Hastings has submitted this pro se 42 U.S.C. § 1983 complaint for filing

in this district (Dkt. No. 2). Mr. Hastings sued two prosecuting attorneys, a public defender, and

a deputy sheriff, all located in Howard County, Arkansas (Id.). From the facts alleged and the

defendants named, it appears that venue properly lies in the Western District of Arkansas.

See 28 U.S.C. §1391(b). Accordingly, the Court finds that the interests of justice would best be

served by transferring this case to the United States District Court for the Western District of

Arkansas. See 28 U.S.C. § 1406(a) (“The district court of a district in which is filed a case laying

venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.”).

       The clerk of the court is directed to transfer immediately Plaintiff’s entire case file to the

United States District Court for the Western District of Arkansas.

       So ordered this 25th day of January, 2021.

                                                       _______________________________
                                                       Kristine G. Baker
                                                       United States District Judge
